Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 32-40, 42-48, 50, 51, and 53 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 32-40, 42-48, 50, 51, and 53, the Applicant’s Amendments and Remarks (See Amendments and Remarks filed 20 July 2022, pages 2-11) were persuasive and overcome the claim objections and 35 U.S.C. 112(b) rejections; and the Applicant’s filing of a Terminal Disclaimer on 20 July 2022 was persuasive and overcomes the Nonstatutory Double Patenting rejections as set forth in the Non Final Rejection Office Action dated 24 March 2022. 

Independent Claim 32 recites limitations that include a storage, retrieval and processing system for processing objects, said storage, retrieval and processing system comprising:
a multi-level tower of bins, each level of the multi-level tower comprising a plurality of bins provided in a semi-circular arrangement;
a programmable motion device that includes an end effector for grasping and moving objects from any of the plurality of bins,
a movable platform including at least one track section for guiding a set of wheels of at least one automated carrier onto the movable platform,
said movable platform being coupled to a support structure from which the programmable motion device is suspended above the at least one automated carrier for carrying a destination bin,
wherein the programmable motion device and the at least one automated carrier on the movable platform are raised or lowered together by the support structure to any level of the multi-level tower.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.
 
Independent Claim 40 recites limitations that include a storage, retrieval and processing system for processing objects, said storage, retrieval and processing system comprising:
a multi-level tower, each level of the multi-level tower comprising a plurality of drawers provided in a semi-circular arrangement;
a programmable motion device that includes an end effector for grasping and moving objects from any of the drawers, and
wherein the movable platform and the programmable motion device are raised or lowered to any level of the multi-level tower, and 
wherein one or more of the plurality of drawers at a respective level of the tower automatically open in response to the movable platform being raised or lowered to the respective level, 
wherein the programmable motion device grasps and moves objects from the one or more drawers to a bin held by the at least one automated carrier on the movable platform.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 48 recites limitations that include a method of storing, retrieving and processing objects, said method comprising:
providing a multi-level tower, each level of the multi-level tower comprising a plurality of drawers provided in a semi-circular arrangement;
moving an automated carrier that carries a destination bin through an opening of the multi-level tower onto a movable platform, wherein the movable platform is coupled to a support structure from which a programmable motion device is suspected, the programmable motion device including an end effector;
raising the movable platform and the programmable motion device to a level of the multi-level tower;
automatically opening at least one drawer among the plurality of drawers at the level to which the movable platform and the programmable motion device are raised;
grasping and moving an object from the at least one drawer to the to a destination bin on the automated carrier using the end effector of the programmable motion device;
lowering the movable platform and the programmable motion device to the opening of the multi-level tower; and
moving the automated carrier from the multi-level tower to another multi-level tower.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm ET Monday through Thursday and from 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        August 12, 2022